SULLIVAN, Judge
(concurring):
The accused was stationed in the United States at the time his unit was alerted for deployment in August of 1990. Accordingly, this is not the regulatory situation presented in United States v. Walker, 41 MJ 462 (1995). Nevertheless, appellant did not file a request for deletion from his deployment order as required by paragraph 6-3, Army Regulation 614-30 at 6-6 (1990). I agree with my wise brother, Senior Judge Everett, that Specialist Johnson had no right to disobey this order.